DETAILED ACTION
In response to remarks filed 01/24/2022
Status of Claims
Claims 1-21 are currently pending;
Claims 1-7 and 13-21 are currently amended;
Claims 8-12 were previously presented;
Claims 1-21 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (KR 20180025649) in view of Kumar et al. (US 2013/0137783) .
With regards to claim 1, An et al. discloses a method of sequestering carbon-containing materials, the method comprising: obtaining a material comprising a carbon-containing liquid, wherein a property of the material has been adjusted to improve compatibility with an 
As to claims 2-7 and 14-19, It has been held that to be entitled to weight in method claims, the recited components limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure/component. Ex parte Pfeiffer, 1962 C.D. 408 (1961). The claims are merely listing alternative components (e.g. carbon containing liquids) which can be used in the method according to independent claims 1. These alternatives are neither method steps, nor are solving any particular problem or represent any inventive features. However, see Kumar paragraph 0066 disclosing many of the alternatives.  
As to claim 8 and 20, An et al. discloses wherein the underground well comprises at least one of a commercial disposal well, a salt cavern, a Class II cavern, a depleted mine, an abandoned mine, a purpose constructed mine, or a natural cavern (see page 1-6; “submarine geological structure”). 
As to claims 9-12 and 21, An et la. discloses obtaining the material and processing the material to inject the material underground. Furthermore, Examiner takes Official Notice that the features of claims 9-12 are standard features which are taken into account by a skilled person in the art facing the problem of injecting a particular liquid. One skilled in the art would have known to test the liquid compatibility and its characteristic before injecting underground. 
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678